PER CURIAM.
Patricia A. Bannerman appeals the district court’s order dismissing her Title VII action in which she alleged gender discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bannerman v. Potter, No. CA-01-108-2 (S.D.W.Va. Sept. 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED